UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (29.6%) (a) Shares Value Basic materials (0.5%) Bemis Co., Inc. 14,000 $499,520 International Flavors & Fragrances, Inc. 10,081 710,005 PPG Industries, Inc. 14,232 1,962,166 Sherwin-Williams Co. (The) 8,780 1,423,589 Capital goods (0.8%) Ball Corp. 18,442 821,038 General Dynamics Corp. 17,600 1,166,880 Lockheed Martin Corp. 14,180 1,231,817 Northrop Grumman Corp. 14,394 936,186 Raytheon Co. 18,834 992,175 Republic Services, Inc. 19,500 621,855 Roper Industries, Inc. 6,164 723,962 Communication services (0.8%) AT&T, Inc. 97,200 3,381,588 CenturyLink, Inc. 11,200 453,040 IAC/InterActiveCorp. 20,797 857,876 Verizon Communications, Inc. 48,096 2,097,467 Conglomerates (2.1%) 3M Co. 31,600 3,177,380 Danaher Corp. 30,100 1,803,893 General Electric Co. 77,800 1,733,384 Marubeni Corp. (Japan) 474,000 3,478,091 Mitsubishi Corp. (Japan) 176,700 3,725,492 Mitsui & Co., Ltd. (Japan) 226,900 3,426,638 Consumer cyclicals (4.1%) Advance Auto Parts, Inc. 5,999 441,046 Amazon.com, Inc. (NON) 13,417 3,562,214 AutoZone, Inc. (NON) 2,510 927,947 Copart, Inc. (NON) 8,200 294,462 Dollar General Corp. (NON) 13,100 605,482 Dollar Tree, Inc. (NON) 16,384 655,196 Ecolab, Inc. 24,472 1,771,773 Equifax, Inc. 8,264 485,097 Home Depot, Inc. (The) 53,700 3,593,604 Kimberly-Clark Corp. 25,719 2,302,108 Kohl's Corp. 16,700 773,043 MasterCard, Inc. Class A 6,800 3,525,120 McGraw-Hill Cos., Inc. (The) 17,313 995,844 MSC Industrial Direct Co., Inc. Class A 3,699 292,665 O'Reilly Automotive, Inc. (NON) 8,100 750,465 Omnicom Group, Inc. 17,652 958,151 Paychex, Inc. 41,000 1,337,830 PetSmart, Inc. 8,135 532,110 Priceline.com, Inc. (NON) 2,717 1,862,422 Ross Stores, Inc. 14,700 877,590 Scripps Networks Interactive Class A 7,200 444,744 Target Corp. 32,938 1,989,785 Time Warner, Inc. 46,900 2,369,388 Towers Watson & Co. Class A 4,900 299,292 Tractor Supply Co. 5,700 590,919 Verisk Analytics, Inc. Class A (NON) 9,909 546,580 Viacom, Inc. Class B 28,549 1,722,932 Wal-Mart Stores, Inc. 2,600 181,870 Consumer staples (3.5%) Altria Group, Inc. 66,400 2,236,352 Coca-Cola Co. (The) 14,000 521,360 Colgate-Palmolive Co. 27,600 2,963,412 Dunkin' Brands Group, Inc. 7,800 284,778 General Mills, Inc. 45,800 1,920,852 H.J. Heinz Co. 25,200 1,527,876 Hershey Co. (The) 14,300 1,136,135 ITOCHU Corp. (Japan) 321,000 3,629,657 Kellogg Co. 21,100 1,234,350 Panera Bread Co. Class A (NON) 2,544 406,557 PepsiCo, Inc. 54,200 3,948,470 Philip Morris International, Inc. 18,194 1,603,983 Procter & Gamble Co. (The) 16,800 1,262,688 Reynolds American, Inc. 28,400 1,249,032 Starbucks Corp. 38,008 2,133,009 Sumitomo Corp. (Japan) 264,600 3,420,167 Energy (2.4%) Chevron Corp. 49,245 5,670,562 ConocoPhillips 40,800 2,366,400 Deepocean Group (Shell) (acquired 6/9/11, cost $357,150) (Norway) (RES) 24,587 368,805 EQT Corp. 10,100 600,041 Exxon Mobil Corp. 91,702 8,250,429 Oceaneering International, Inc. 9,400 594,174 Phillips 66 25,300 1,532,421 Spectra Energy Corp. 32,706 908,573 Financials (4.3%) Alleghany Corp. (NON) 3,000 1,081,770 Allied World Assurance Co. Holdings AG 7,782 660,147 Arthur J Gallagher & Co. 22,900 846,155 Bank of Hawaii Corp. 29,119 1,400,333 Berkshire Hathaway, Inc. Class B (NON) 7,538 730,658 BlackRock, Inc. 12,400 2,929,872 Chubb Corp. (The) 30,399 2,441,344 Cullen/Frost Bankers, Inc. 30,900 1,819,701 Discover Financial Services 57,900 2,222,781 Essex Property Trust, Inc. (R) 2,700 415,206 Everest Re Group, Ltd. 9,336 1,081,202 Federal Realty Investment Trust (R) 4,197 444,252 Health Care REIT, Inc. (R) 14,600 917,464 IntercontinentalExchange, Inc. (NON) 9,800 1,359,750 JPMorgan Chase & Co. 17,800 837,490 Northern Trust Corp. 28,500 1,466,895 PartnerRe, Ltd. 11,600 1,017,204 People's United Financial, Inc. 173,897 2,140,672 Public Storage (R) 7,800 1,200,654 Rayonier, Inc. (R) 8,411 452,848 RenaissanceRe Holdings, Ltd. 10,162 870,274 Simon Property Group, Inc. (R) 14,100 2,258,538 T. Rowe Price Group, Inc. 30,100 2,150,645 Tanger Factory Outlet Centers (R) 7,400 262,108 Validus Holdings, Ltd. 20,748 755,435 Visa, Inc. Class A 25,300 3,995,123 Wells Fargo & Co. 22,700 790,641 Health care (3.5%) Abbott Laboratories 40,965 1,387,894 AbbVie, Inc. (NON) 40,965 1,503,006 AmerisourceBergen Corp. 27,489 1,247,176 Amgen, Inc. 21,400 1,828,844 Becton, Dickinson and Co. 20,100 1,689,204 Bristol-Myers Squibb Co. 47,500 1,716,650 C.R. Bard, Inc. 9,627 982,628 Cardinal Health, Inc. 35,374 1,549,735 Eli Lilly & Co. 29,199 1,567,694 Henry Schein, Inc. (NON) 10,700 923,838 Johnson & Johnson 17,100 1,264,032 McKesson Corp. 21,813 2,295,382 Merck & Co., Inc. 77,100 3,334,575 Perrigo Co. 3,399 341,633 Pfizer, Inc. 182,500 4,978,600 Quest Diagnostics, Inc. 17,900 1,037,305 Ventas, Inc. (R) 15,900 1,054,011 Zoetis, Inc. (NON) 11,726 304,876 Technology (6.0%) Analog Devices, Inc. 27,658 1,206,995 Apple, Inc. 61,659 28,073,959 Avago Technologies, Ltd. 28,532 1,020,590 Google, Inc. Class A (NON) 1,399 1,057,210 Honeywell International, Inc. 37,100 2,531,704 IBM Corp. 29,219 5,933,502 Intuit, Inc. 29,045 1,811,827 L-3 Communications Holdings, Inc. 6,641 504,185 Linear Technology Corp. 28,400 1,040,008 Maxim Integrated Products, Inc. 33,800 1,063,010 Microsoft Corp. 48,419 1,330,070 Motorola Solutions, Inc. 23,600 1,378,004 Oracle Corp. 5,700 202,407 Texas Instruments, Inc. 64,100 2,120,428 Xilinx, Inc. 29,200 1,065,508 Transportation (0.6%) C.H. Robinson Worldwide, Inc. 10,500 694,575 Copa Holdings SA Class A (Panama) 2,797 306,551 J. B. Hunt Transport Services, Inc. 6,621 445,395 Southwest Airlines Co. 51,827 580,981 United Parcel Service, Inc. Class B 33,986 2,694,750 Utilities and power (1.0%) Consolidated Edison, Inc. 40,700 2,315,016 DTE Energy Co. 27,292 1,727,857 Kinder Morgan, Inc. 25,400 951,484 OGE Energy Corp. 18,300 1,074,393 Pinnacle West Capital Corp. 20,223 1,079,504 SCANA Corp. 22,200 1,039,182 Total common stocks (cost $216,968,874) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.8%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2043 $1,000,000 $1,041,094 3s, TBA, February 1, 2043 20,000,000 20,864,062 3s, TBA, February 1, 2043 18,000,000 18,784,688 U.S. Government Agency Mortgage Obligations (13.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, April 1, 2039 (i) 126,624 144,329 3s, TBA, February 1, 2043 9,000,000 9,254,531 3s, December 1, 2026 (i) 483,273 511,839 Federal National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2043 39,000,000 40,163,908 3s, TBA, February 1, 2043 61,000,000 63,001,579 Total U.S. Government and agency mortgage obligations (cost $154,971,167) U.S. TREASURY OBLIGATIONS (-%) (a) Principal amount Value U.S. Treasury Notes 4s, August 15, 2015 (i) $147,000 $173,695 U.S. Treasury Notes 1 3/8s, February 28, 2019 (i) 141,000 143,747 Total U.S. Treasury obligations (cost $317,442) MORTGAGE-BACKED SECURITIES (12.9%) (a) Principal amount Value Agency collateralized mortgage obligations (3.6%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.42s, 2034 $198,848 $274,239 IFB Ser. 3951, Class CS, IO, 6.544s, 2026 5,399,775 815,042 IFB Ser. 4098, Class MS, IO, 6.494s, 2041 3,012,093 653,895 IFB Ser. 3859, Class SG, IO, 6.494s, 2039 693,434 80,848 IFB Ser. 3727, Class PS, IO, 6.494s, 2038 2,308,319 213,000 IFB Ser. 4074, Class US, IO, 6.444s, 2042 5,687,833 939,289 IFB Ser. 3860, Class SP, IO, 6.394s, 2040 1,407,821 220,380 IFB Ser. 3856, Class PS, IO, 6.394s, 2040 872,717 122,324 IFB Ser. 3803, Class SP, IO, 6.394s, 2038 (F) 2,478,813 227,896 IFB Ser. 3861, Class PS, IO, 6.394s, 2037 1,151,939 187,916 IFB Ser. 3708, Class SQ, IO, 6.344s, 2040 6,025,097 878,037 IFB Ser. 3907, Class KS, IO, 6.344s, 2040 2,374,145 325,007 IFB Ser. 3708, Class SA, IO, 6.244s, 2040 9,829,993 1,468,404 IFB Ser. 3780, Class PS, IO, 6.244s, 2035 (F) 1,266,212 99,564 IFB Ser. 3934, Class SA, IO, 6.194s, 2041 396,513 71,551 IFB Ser. 3232, Class KS, IO, 6.094s, 2036 1,638,295 173,045 IFB Ser. 3116, Class AS, IO, 5.894s, 2034 1,735,456 143,275 IFB Ser. 3964, Class SA, IO, 5.794s, 2041 7,201,553 1,071,231 IFB Ser. 3852, Class NT, 5.794s, 2041 3,267,764 3,487,325 IFB Ser. 3752, Class PS, IO, 5.794s, 2040 2,526,921 376,208 Ser. 3632, Class CI, IO, 5s, 2038 340,380 19,599 Ser. 3626, Class DI, IO, 5s, 2037 167,181 5,570 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,286,533 345,495 Ser. 3747, Class HI, IO, 4 1/2s, 2037 357,270 29,858 Ser. 4116, Class MI, IO, 4s, 2042 4,637,386 721,645 Ser. 4090, Class BI, IO, 4s, 2042 1,487,318 157,834 Ser. 4098, Class PI, IO, 4s, 2042 2,221,582 361,029 Ser. 3748, Class NI, IO, 4s, 2034 (F) 1,801,391 88,439 Ser. 3751, Class MI, IO, 4s, 2034 149,641 2,993 Ser. T-8, Class A9, IO, 0.366s, 2028 299,141 3,178 Ser. T-59, Class 1AX, IO, 0.273s, 2043 688,134 8,414 Ser. T-48, Class A2, IO, 0.212s, 2033 1,016,122 9,764 Ser. 3206, Class EO, PO, zero %, 2036 97,925 90,202 Ser. 3175, Class MO, PO, zero %, 2036 82,004 75,512 FRB Ser. T-54, Class 2A, IO, zero %, 2043 406,526 64 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.482s, 2035 92,583 162,594 IFB Ser. 05-45, Class DA, 23.673s, 2035 368,572 598,678 IFB Ser. 11-4, Class CS, 12.493s, 2040 1,664,870 1,994,722 IFB Ser. 12-96, Class PS, IO, 6.496s, 2041 3,199,129 580,258 IFB Ser. 12-88, Class SB, IO, 6.466s, 2042 3,657,474 611,383 IFB Ser. 12-75, Class SK, IO, 6.446s, 2041 3,508,848 675,348 IFB Ser. 12-75, Class KS, IO, 6.346s, 2042 2,293,694 405,823 IFB Ser. 11-87, Class HS, IO, 6.296s, 2041 1,744,253 293,226 IFB Ser. 11-67, Class BS, IO, 6.296s, 2041 6,443,801 1,121,608 IFB Ser. 404, Class S13, IO, 6.196s, 2040 111,422 16,542 IFB Ser. 10-35, Class SG, IO, 6.196s, 2040 (F) 4,071,828 563,850 IFB Ser. 12-132, Class SB, IO, 5.996s, 2042 2,056,626 328,114 IFB Ser. 12-113, Class CS, IO, 5.946s, 2041 1,218,863 232,620 IFB Ser. 12-113, Class SG, IO, 5.896s, 2042 1,265,388 226,606 Ser. 397, Class 2, IO, 5s, 2039 74,653 10,277 Ser. 398, Class C5, IO, 5s, 2039 539,028 60,209 Ser. 10-13, Class EI, IO, 5s, 2038 456,961 21,465 Ser. 12-118, Class IO, IO, 4s, 2042 3,632,671 581,518 Ser. 12-124, Class UI, IO, 4s, 2042 4,551,209 756,411 Ser. 12-118, Class PI, IO, 4s, 2042 2,692,273 437,225 Ser. 12-30, Class PI, IO, 4s, 2042 5,903,052 838,410 Ser. 12-96, Class PI, IO, 4s, 2041 4,821,222 672,994 Ser. 406, Class 2, IO, 4s, 2041 243,187 31,639 Ser. 406, Class 1, IO, 4s, 2041 229,826 30,889 Ser. 409, Class C16, IO, 4s, 2040 974,535 113,257 Ser. 03-W10, Class 1, IO, 1.347s, 2043 272,342 11,372 Ser. 98-W5, Class X, IO, 0.588s, 2028 553,296 24,207 Ser. 98-W2, Class X, IO, 0.48s, 2028 1,913,375 84,308 Ser. 03-W1, Class 2A, IO, zero %, 2042 877,286 69 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.475s, 2035 9,317,189 1,257,820 IFB Ser. 10-26, Class QS, IO, 6.045s, 2040 1,789,071 334,336 IFB Ser. 10-120, Class SB, IO, 5.995s, 2035 325,551 29,078 IFB Ser. 10-20, Class SC, IO, 5.945s, 2040 147,858 26,200 IFB Ser. 11-70, Class SN, IO, 5.694s, 2041 1,439,000 371,276 IFB Ser. 11-70, Class SH, IO, 5.684s, 2041 1,799,000 468,873 IFB Ser. 10-42, Class DS, IO, 5.495s, 2040 4,693,511 759,757 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 147,920 22,617 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 4,072,779 690,562 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,525,660 660,722 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.582s, 2027 148,350 1,866 Ser. 98-3, IO, 0.343s, 2027 93,024 1,519 Ser. 98-2, IO, 0.267s, 2027 80,651 580 Ser. 98-4, IO, zero %, 2026 118,057 4,275 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.046s, 2045 722,890 137,349 Commercial mortgage-backed securities (5.8%) Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.61s, 2039 639,000 657,256 Ser. 06-6, Class A2, 5.309s, 2045 1,051,340 1,083,028 FRB Ser. 05-5, Class D, 5.23s, 2045 366,000 321,165 Ser. 04-4, Class B, 4.985s, 2042 563,000 579,222 Ser. 07-1, Class XW, IO, 0.315s, 2049 3,894,413 38,107 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 08-1, Class C, 6.255s, 2051 (F) 1,000,000 675,629 Ser. 03-1, Class J, 4.9s, 2036 (F) 1,109,000 1,103,454 Ser. 04-4, Class XC, IO, 0.866s, 2042 4,655,509 41,867 Ser. 02-PB2, Class XC, IO, 0.389s, 2035 1,839,513 18 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 270,000 289,575 FRB Ser. 07-PW17, Class AJ, 5.889s, 2050 1,794,000 1,686,360 FRB Ser. 06-PW12, Class AJ, 5.751s, 2038 544,000 543,159 FRB Ser. 06-PW11, Class AJ, 5.454s, 2039 1,686,000 1,681,785 Ser. 05-PWR7, Class D, 5.304s, 2041 (F) 375,000 331,830 FRB Ser. 05-T20, Class C, 5.149s, 2042 350,000 339,500 Ser. 05-PWR9, Class AJ, 4.985s, 2042 (F) 300,000 308,421 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.454s, 2039 (F) 2,473,000 2,275,387 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 (F) 940,000 937,628 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 873,000 918,789 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 572,000 598,810 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 (F) 234,000 233,311 FRB Ser. 07-C9, Class AJFL, 0.9s, 2049 (F) 606,000 496,907 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 598,329 605,899 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class B, 5.23s, 2040 240,000 222,600 Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 513,877 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 587,761 636,251 FRB Ser. 03-CK2, Class G, 5.744s, 2036 710,027 708,795 Ser. 03-C3, Class AX, IO, 1.657s, 2038 4,053,209 2,262 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.445s, 2044 217,000 226,845 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 544,275 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 372,347 372,347 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 982,141 FRB Ser. 05-C4, Class AJ, 5.308s, 2045 222,000 195,360 FRB Ser. 06-C1, Class AJ, 5.296s, 2044 172,000 169,420 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.426s, 2037 1,231,000 1,234,693 FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 816,533 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 373,744 FRB Ser. 03-C2, Class F, 5.458s, 2040 422,000 422,000 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 (F) 130,000 131,976 Ser. 03-C1, Class G, 4.773s, 2035 558,000 554,801 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 298,000 287,559 Ser. 05-GG4, Class B, 4.841s, 2039 (F) 180,000 160,531 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.415s, 2046 (F) 272,000 256,588 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.538s, 2038 232,000 233,595 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 (F) 1,483,000 1,498,305 Ser. 06-CB16, Class AJ, 5.623s, 2045 273,000 259,350 FRB Ser. 02-C2, Class E, 5.476s, 2034 1,130,000 1,130,000 Ser. 02-C3, Class D, 5.314s, 2035 419,084 419,084 FRB Ser. 05-LDP3, Class D, 5.196s, 2042 274,000 249,340 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 178,382 Ser. 04-C3, Class B, 4.961s, 2042 427,000 433,192 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 02-CIB5, Class F, 6.121s, 2037 134,639 140,193 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 602,800 604,148 FRB Ser. 11-C3, Class E, 5.533s, 2046 (F) 203,000 211,837 FRB Ser. 11-C5, Class D, 5.314s, 2046 (F) 438,000 449,031 FRB Ser. 12-CBX, Class E, 5.189s, 2045 1,375,000 1,396,038 FRB Ser. 04-CB8, Class F, 4.855s, 2039 (F) 500,000 429,250 FRB Ser. 12-LC9, Class E, 4.429s, 2047 250,000 235,668 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.506s, 2040 187,345 181,257 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 5,903 5,901 FRB Ser. 06-C6, Class C, 5.482s, 2039 324,000 291,600 Ser. 04-C8, Class D, 4.946s, 2039 (F) 429,000 437,800 Ser. 05-C1, Class D, 4.856s, 2040 (F) 478,000 487,427 Ser. 03-C3, Class G, 4.392s, 2037 607,000 609,003 Ser. 07-C2, Class XW, IO, 0.499s, 2040 2,953,533 52,216 Ser. 07-C1, Class XW, IO, 0.462s, 2040 (F) 17,622,236 255,545 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class K, 5.583s, 2037 (F) 1,192,000 1,163,982 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.294s, 2051 (F) 282,000 274,994 Ser. 03-KEY1, Class C, 5.373s, 2035 356,000 361,020 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.191s, 2043 16,665,563 184,621 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.652s, 2042 (F) 713,000 711,820 Ser. 06-HQ10, Class AJ, 5.389s, 2041 301,000 264,519 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class AJ, 5.508s, 2044 (F) 2,781,000 2,809,449 FRB Ser. 06-HQ8, Class AJ, 5 1/2s, 2044 973,000 981,212 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 439,000 455,902 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 236,000 251,340 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 915,970 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.553s, 2039 (F) 676,000 739,809 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class D, 4.503s, 2045 1,090,000 1,012,110 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.999s, 2045 (F) 191,000 177,177 Ser. 2004-C12, Class F, 5.307s, 2041 868,000 873,373 Ser. 06-C29, IO, 0.385s, 2048 41,751,744 563,649 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.24s, 2044 (F) 767,000 711,290 Ser. 07-C31, IO, 0.237s, 2047 62,196,156 476,189 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 573,000 598,357 FRB Ser. 12-C10, Class D, 4.462s, 2045 268,000 256,108 FRB Ser. 13-C11, Class D, 4.186s, 2045 (FWC) 230,000 218,356 Residential mortgage-backed securities (non-agency) (3.5%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.298s, 2036 2,069,144 1,670,834 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 4,750,419 599,740 Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 374,757 281,068 FRB Ser. 06-G, Class 2A5, 0.485s, 2036 1,442,400 1,226,473 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 270,249 141,205 Ser. 12-RR10, Class 8A2, 4s, 2036 569,838 575,537 FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 220,000 167,750 Ser. 12-RR10, Class 4A2, 2 5/8s, 2036 310,000 254,975 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 258,734 243,857 FRB Ser. 12-RR11, Class 5A3, 13.456s, 2037 139,856 90,557 Ser. 12-RR11, Class 9A2, 4s, 2037 471,016 471,016 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 147,443 150,208 Ser. 12-RR11, Class 11A2, 2.6s, 2036 763,108 471,219 Ser. 09-RR7, Class 1A7, IO, 1.755s, 2046 15,152,676 681,870 Ser. 09-RR7, Class 2A7, IO, 1.567s, 2047 25,343,577 1,046,690 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 4,452,938 143,385 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,319,649 61,082 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.567s, 2036 1,110,666 1,027,366 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.664s, 2035 1,750,000 1,242,500 FRB Ser. 12-7, Class 12A2, 2 5/8s, 2036 3,000,000 2,190,000 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 1,298,599 1,188,218 Ser. 05-15, Class A8, 5 1/2s, 2035 950,000 933,556 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A1, 5.512s, 2037 794,492 705,111 FRB Ser. 07-A4, Class 2A2, 5.512s, 2037 2,270,395 1,994,676 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 2,307,591 73,843 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.241s, 2046 1,749,973 1,522,477 FRB Ser. 05-AR8, Class B1, 0.874s, 2045 (F) 1,327,225 638,658 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 647,395 569,707 FRB Ser. 05-AR11, Class A1C3, 0.714s, 2045 (F) 2,894,108 2,184,815 FRB Ser. 05-AR17, Class A1C4, 0.604s, 2045 2,823,929 1,553,161 Wells Fargo Mortgage Backed Securities Trust Ser. 07-16, Class 1A7, 6s, 2037 473,344 497,011 Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,497,482 1,548,546 FRB Ser. 06-AR3, Class A2, 5.415s, 2036 (F) 1,191,921 1,060,810 FRB Ser. 06-AR1, Class 2A5, 5.354s, 2036 1,000,000 1,005,000 FRB Ser. 06-AR6, Class 7A2, 5.017s, 2036 (F) 1,396,090 1,368,020 Total mortgage-backed securities (cost $104,245,423) CORPORATE BONDS AND NOTES (12.9%) (a) Principal amount Value Basic materials (0.7%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $369,777 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 361,948 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 358,666 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 1,000,000 1,067,500 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 622,240 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 475,785 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 400,000 398,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,081,200 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 617,585 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.442s, 2015 (Germany) EUR 100,000 133,824 US Coatings Acquisition, Inc. / Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) (FWC) $100,000 134,422 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 395,000 450,410 Capital goods (0.2%) Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 232,452 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 266,339 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 652,594 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 271,260 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.683s, 2015 85,000 84,150 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 495,117 Communication services (2.0%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 355,368 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,684,533 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 472,728 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 1,265,000 1,243,965 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 399,950 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 840,000 882,000 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 452,000 511,258 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,500,000 1,616,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 237,038 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 592,790 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 285,538 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 543,525 Telefonica Emisiones SAU company guaranty 6.421s, 2016 (Spain) 250,000 277,394 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 332,007 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 130,000 188,335 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) $185,000 267,448 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,114,181 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 614,054 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,656,306 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 592,615 WideOpenWest Finance, LLC / WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 1,110,000 1,218,225 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 335,000 352,588 Consumer cyclicals (1.0%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 890,000 952,300 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 282,000 294,547 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 320,789 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 247,459 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 625,000 874,084 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $405,000 441,450 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 452,000 510,887 Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 45,090 QVC, Inc. 144A sr. notes 7 1/8s, 2017 475,000 496,763 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 227,000 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 528,082 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 851,429 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 125,000 117,813 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,056,250 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,106,630 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 718,535 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 656,549 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 291,668 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 297,700 CVS Corp. sr. unsec. notes 5 3/4s, 2017 193,000 228,248 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 339,000 405,867 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 722,852 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $1,068,000 1,161,683 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 282,000 336,642 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 823,071 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 408,018 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 478,634 Energy (1.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 326,354 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 268,355 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 227,633 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 554,925 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 596,400 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 969,138 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 418,634 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 483,000 514,395 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 544,160 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 106,750 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 74,100 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,198,771 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 229,500 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 831,802 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 130,938 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,090,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 416,269 Financials (4.3%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,017,500 Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 360,791 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,080,503 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 645,616 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 4,138,918 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 450,000 460,621 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 653,744 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 376,393 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,296,909 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 547,399 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 963,000 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 380,000 452,626 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,486,653 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 734,974 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 510,000 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 93,375 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 3,535,000 4,275,494 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,216,221 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 613,475 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 880,551 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 311,625 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,193,546 MetLife, Inc. sr. unsec. 6 3/4s, 2016 452,000 532,901 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 283,000 299,013 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 617,122 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 395,000 411,611 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 470,586 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 317,942 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 469,336 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 303,125 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 538,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,780,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,724,168 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 415,839 Health care (1.0%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 399,518 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 407,187 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 339,222 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 605,214 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 267,900 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 473,608 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 681,675 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,311,300 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 549,656 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 474,632 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,171,574 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) 270,000 378,528 Service Corporation International sr. notes 7s, 2017 170,000 195,288 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 729,006 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,200 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 408,740 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 175,079 Technology (0.4%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 579,666 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 474,346 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 806,965 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 696,303 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 193,000 206,510 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 415,914 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 352,205 Utilities and power (1.2%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 249,900 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,195,425 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 252,250 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 333,305 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 202,889 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,055,174 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 928,333 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 257,935 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 625,000 614,844 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 475,598 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 899,023 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 274,944 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 334,753 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 522,639 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 332,569 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 425,080 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 229,651 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 371,852 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 275,000 372,723 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 493,160 Total corporate bonds and notes (cost $102,164,686) SENIOR LOANS (8.6%) (a) (c) Principal amount Value Basic materials (0.2%) Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) $837,900 $848,374 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 496,250 507,102 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 461,775 461,486 Capital goods (0.7%) ADS Waste Holdings, Inc. bank term loan FRN Class B, 5 1/4s, 2019 500,000 504,063 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 995,000 1,016,559 Husky Injection Molding Systems, Ltd. bank term loan FRN Class B, 5 3/4s, 2018 (Canada) 464,368 470,559 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 598,500 606,655 Silver II Borrower SCA bank term loan FRN 5s, 2019 (Luxembourg) 500,000 504,750 SRAM Corp. bank term loan FRN 8 1/2s, 2018 500,000 506,875 SRAM Corp. bank term loan FRN 4.761s, 2018 161,060 162,268 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 445,000 455,013 Tomkins Air Distribution bank term loan FRN 5s, 2018 540,000 548,100 WESCO International, Inc. bank term loan FRN 5 3/4s, 2019 1,000,000 1,010,833 Communication services (0.8%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,264,875 1,276,885 Crown Castle Operating Co. bank term loan FRN Class B, 4s, 2019 990,000 997,838 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 1,476,930 1,494,653 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,009,750 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 492,500 494,039 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 995,000 1,006,194 Consumer cyclicals (2.4%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 1,645,875 1,664,673 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 3/4s, 2018 990,000 999,591 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 465,000 470,231 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 235,125 237,770 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 600,000 556,667 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 791,375 796,321 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,576,218 1,576,376 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 $685,009 686,721 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 844,950 854,808 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 982,500 988,794 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 650,971 652,463 MGM Resorts International bank term loan FRN Ser. B, 4 1/4s, 2019 1,000,000 1,014,792 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,250,000 1,261,914 Motor City Casino bank term loan FRN 6s, 2017 897,947 905,804 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,285,440 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,373 83,964 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 1,500,000 1,521,875 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 977,500 979,129 Realogy Corp. bank term loan FRN Ser. B, 4.456s, 2016 263,723 265,042 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 997,500 1,006,228 Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 1,000,000 1,015,536 Thomson Learning bank term loan FRN Ser. B, 2.72s, 2014 300,722 237,821 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 715,000 720,363 Consumer staples (0.7%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 941,993 944,937 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 632,407 640,464 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 995,000 1,006,372 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 1,477,500 1,488,027 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 964,553 963,950 Wendy's International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 643,388 651,196 Energy (0.3%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 357,842 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 900,000 902,089 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,318,313 1,328,200 Financials (1.0%) CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 1,197,462 1,207,940 iStar Finanacial, Inc. bank term loan FRN 5 3/4s, 2017 (R) 766,617 778,116 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 960,000 1,010,400 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,147,500 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.811s, 2017 517,286 520,843 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.811s, 2017 442,714 447,141 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 320,124 320,924 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,500,000 1,513,125 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 750,000 756,563 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 987,500 996,141 Health care (1.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,000,000 1,016,250 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 949,714 963,960 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 485,965 486,937 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,113,750 1,123,844 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,119,375 1,133,367 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,057,493 1,065,756 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 1,351,587 1,371,523 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 983,487 986,254 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 374,063 378,504 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 633,600 641,520 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 633,600 636,768 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 997,468 1,008,274 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 (PIK) 425,000 429,781 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class C, 4 1/4s, 2019 (Canada) 800,000 810,600 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class D, 4 1/4s, 2019 (Canada) 800,000 810,125 Technology (0.5%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 985,000 991,772 First Data Corp. bank term loan FRN 4.205s, 2018 1,500,000 1,486,407 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 995,006 1,008,190 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 985,050 992,438 Transportation (0.1%) Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 1,051,558 1,062,073 Utilities and power (0.4%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 384,107 388,368 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,295,352 EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 1,000,000 1,010,417 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.742s, 2017 920,555 604,258 Total senior loans (cost $71,540,890) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (5.2%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $263,250 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,414,133 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 2,425,000 2,119,450 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 271,200 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 650,000 712,654 Spain (Government of) sr. unsec. unsub. bonds 5.85s, 2022 25,661,000 37,028,549 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 202,260 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,800,000 1,812,420 Total foreign government and agency bonds and notes (cost $42,521,992) COMMODITY LINKED NOTES (3.4%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $3,539,000 $4,165,049 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 2,715,000 2,615,360 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,800,000 1,786,140 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 3,539,000 4,168,327 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,800,000 1,788,502 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 13,651,000 13,907,512 Total commodity linked notes (cost $27,044,000) INVESTMENT COMPANIES (1.1%) (a) Shares Value Ares Capital Corp. 40,700 $728,937 PowerShares DB Gold Fund (NON) 148,705 8,471,724 Total investment companies (cost $8,972,829) PURCHASED EQUITY OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/ strike amount Value SPDR S&P rust (Put) Jan-14/$125.00 $46,917 $151,411 SPDR S&P rust (Put) Dec-13/120.00 134,083 293,942 SPDR S&P rust (Put) Nov-13/115.00 126,440 172,650 SPDR S&P rust (Put) Oct-13/123.00 193,816 359,086 SPDR S&P rust (Put) Sep-13/125.00 99,304 177,762 SPDR S&P rust (Put) Aug-13/115.00 77,585 53,644 SPDR S&P rust (Put) Jul-13/115.00 97,160 53,479 SPDR S&P rust (Put) Jun-13/110.00 124,763 33,331 SPDR S&P rust (Put) May-13/108.00 124,563 17,104 SPDR S&P rust (Put) Apr-13/117.00 162,261 24,980 SPDR S&P rust (Put) Mar-13/116.00 122,681 6,862 SPDR S&P rust (Put) Feb-13/115.00 104,834 154 Total purchased equity options outstanding (cost $7,515,497) SHORT-TERM INVESTMENTS (28.3%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 $28,000,000 $27,983,508 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.178%, July 25, 2013 (SEG) 19,000,000 18,990,367 U.S. Treasury Bills with an effective yield of 0.175%, October 17, 2013 (SEG)(SEGCCS) 10,000,000 9,992,480 U.S. Treasury Bills with an effective yield of 0.167%, May 30, 2013 10,000,000 9,997,380 U.S. Treasury Bills with effective yields ranging from 0.136% to 0.163%, April 4, 2013 35,000,000 34,996,675 U.S. Treasury Bills with an effective yield of 0.161%, June 27, 2013 20,000,000 19,993,100 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.160%, May 30, 2013 (SEG) 32,000,000 31,994,400 U.S. Treasury Bills with an effective yield of 0.147%, November 14, 2013 (SEGSF) 16,500,000 16,484,606 U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 8,000,000 7,999,807 U.S. Treasury Bills with an effective yield of 0.125%, December 12, 2013 (SEG) (SEGSF) 15,000,000 14,983,005 Putnam Money Market Liquidity Fund 0.10% (AFF) 29,155,429 29,155,429 SSgA Prime Money Market Fund 0.06% (P) 14,990,000 14,990,000 Total short-term investments (cost $237,512,710) TOTAL INVESTMENTS Total investments (cost $973,775,510) (b) FORWARD CURRENCY CONTRACTS at 1/31/13 (aggregate face value $185,206,707) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 2/20/13 $184,503 $201,766 $17,263 Chilean Peso Buy 2/20/13 997,586 997,745 (159) Euro Sell 2/20/13 771,302 704,326 (66,976) Japanese Yen Sell 2/20/13 2,607,395 2,714,592 107,197 Peruvian New Sol Buy 2/20/13 741,304 749,432 (8,128) Swiss Franc Sell 2/20/13 1,716,450 1,669,321 (47,129) Barclays Bank PLC Australian Dollar Buy 2/20/13 1,459,704 1,469,013 (9,309) Brazilian Real Buy 2/20/13 1,015,888 994,845 21,043 British Pound Sell 2/20/13 991,796 1,021,051 29,255 Canadian Dollar Sell 2/20/13 1,299,541 1,319,317 19,776 Chilean Peso Buy 2/20/13 1,375,222 1,367,956 7,266 Czech Koruna Sell 2/20/13 512,484 502,706 (9,778) Euro Sell 2/20/13 3,088,060 2,919,062 (168,998) Indonesian Rupiah Buy 2/20/13 247,410 243,390 4,020 Indonesian Rupiah Sell 2/20/13 247,410 246,275 (1,135) Japanese Yen Sell 2/20/13 4,346,377 4,489,426 143,049 Malaysian Ringgit Buy 2/20/13 857,243 877,159 (19,916) Mexican Peso Buy 2/20/13 1,245,551 1,236,162 9,389 New Taiwan Dollar Buy 2/20/13 245,714 251,191 (5,477) New Taiwan Dollar Sell 2/20/13 245,714 251,101 5,387 New Zealand Dollar Buy 2/20/13 265,073 264,491 582 New Zealand Dollar Sell 2/20/13 265,073 262,399 (2,674) Norwegian Krone Sell 2/20/13 845,362 851,601 6,239 Polish Zloty Buy 2/20/13 476,618 470,100 6,518 Russian Ruble Buy 2/20/13 1,650,096 1,632,746 17,350 Singapore Dollar Buy 2/20/13 55,911 56,039 (128) Singapore Dollar Sell 2/20/13 55,911 56,618 707 South Korean Won Buy 2/20/13 731,123 753,197 (22,074) Swedish Krona Buy 2/20/13 1,590,019 1,546,354 43,665 Swiss Franc Sell 2/20/13 2,458,178 2,442,329 (15,849) Thai Baht Buy 2/20/13 321,967 316,402 5,565 Thai Baht Sell 2/20/13 321,967 321,719 (248) Turkish Lira Buy 2/20/13 1,195,180 1,175,745 19,435 Citibank, N.A. Australian Dollar Buy 2/20/13 2,505,296 2,521,761 (16,465) Brazilian Real Buy 2/20/13 759,121 737,196 21,925 British Pound Sell 2/20/13 1,903,821 1,951,236 47,415 Canadian Dollar Sell 2/20/13 817,387 828,020 10,633 Czech Koruna Sell 2/20/13 512,474 503,169 (9,305) Euro Sell 2/20/13 3,587,778 3,443,389 (144,389) Japanese Yen Sell 2/20/13 2,607,395 2,714,207 106,812 South Korean Won Buy 2/20/13 1,120,213 1,145,929 (25,716) Swedish Krona Buy 2/20/13 853,122 827,157 25,965 Swiss Franc Sell 2/20/13 3,425,646 3,341,908 (83,738) Turkish Lira Buy 2/20/13 380,886 374,121 6,765 Credit Suisse International Australian Dollar Buy 2/20/13 3,409,032 3,418,653 (9,621) Brazilian Real Buy 2/20/13 1,296,316 1,256,817 39,499 British Pound Buy 2/20/13 57,884 41,713 16,171 Canadian Dollar Sell 2/20/13 720,976 722,148 1,172 Chilean Peso Buy 2/20/13 997,586 996,532 1,054 Chinese Yuan Buy 2/20/13 494,682 493,316 1,366 Czech Koruna Sell 2/20/13 512,474 502,704 (9,770) Euro Sell 2/20/13 1,397,171 1,278,103 (119,068) Indonesian Rupiah Buy 2/20/13 247,410 243,956 3,454 Indonesian Rupiah Sell 2/20/13 247,410 246,403 (1,007) Japanese Yen Sell 2/20/13 2,892,412 2,993,391 100,979 Mexican Peso Buy 2/20/13 1,001,752 993,721 8,031 New Taiwan Dollar Buy 2/20/13 2,591 2,684 (93) New Zealand Dollar Buy 2/20/13 5,784 5,785 (1) New Zealand Dollar Sell 2/20/13 5,784 5,726 (58) Philippine Peso Buy 2/20/13 394,220 395,181 (961) Polish Zloty Buy 2/20/13 426,654 424,179 2,475 Russian Ruble Buy 2/20/13 1,650,092 1,633,791 16,301 South Korean Won Buy 2/20/13 886,057 905,896 (19,839) Swedish Krona Buy 2/20/13 852,226 826,216 26,010 Swiss Franc Sell 2/20/13 3,333,768 3,307,790 (25,978) Turkish Lira Buy 2/20/13 1,088,034 1,074,339 13,695 Deutsche Bank AG Australian Dollar Buy 2/20/13 19,789 19,917 (128) Australian Dollar Sell 2/20/13 19,789 19,781 (8) Brazilian Real Buy 2/20/13 505,412 490,728 14,684 British Pound Sell 2/20/13 268,803 311,810 43,007 Canadian Dollar Sell 2/20/13 488,869 498,625 9,756 Euro Sell 2/20/13 4,955,346 4,806,572 (148,774) Japanese Yen Sell 2/20/13 986,203 991,904 5,701 Mexican Peso Buy 2/20/13 252,633 250,346 2,287 Norwegian Krone Buy 2/20/13 639,688 631,480 8,208 Norwegian Krone Sell 2/20/13 639,688 622,528 (17,160) Polish Zloty Buy 2/20/13 1,005,494 990,900 14,594 Singapore Dollar Buy 2/20/13 802,309 813,196 (10,887) South Korean Won Buy 2/20/13 736,289 752,802 (16,513) Swedish Krona Buy 2/20/13 854,616 828,543 26,073 Swedish Krona Sell 2/20/13 854,616 836,627 (17,989) Swiss Franc Sell 2/20/13 1,715,461 1,681,117 (34,344) Turkish Lira Buy 2/20/13 488,997 480,935 8,062 Goldman Sachs International British Pound Sell 2/20/13 617,532 616,775 (757) Japanese Yen Sell 2/20/13 979,276 982,190 2,914 HSBC Bank USA, National Association Australian Dollar Buy 2/20/13 1,234,422 1,242,275 (7,853) British Pound Sell 2/20/13 1,087,422 1,112,045 24,623 Canadian Dollar Sell 2/20/13 518,233 519,661 1,428 Euro Sell 2/20/13 171,913 128,488 (43,425) Japanese Yen Sell 2/20/13 2,605,940 2,711,992 106,052 Norwegian Krone Sell 2/20/13 639,689 619,393 (20,296) Philippine Peso Buy 2/20/13 254,203 254,173 30 Russian Ruble Buy 2/20/13 1,021,702 1,008,460 13,242 South Korean Won Buy 2/20/13 802,567 820,645 (18,078) Swiss Franc Sell 2/20/13 1,715,570 1,679,795 (35,775) Turkish Lira Buy 2/20/13 380,772 374,588 6,184 JPMorgan Chase Bank N.A. Australian Dollar Buy 2/20/13 226,429 239,894 (13,465) Brazilian Real Buy 2/20/13 1,015,888 994,610 21,278 British Pound Sell 2/20/13 1,902,711 1,938,532 35,821 Canadian Dollar Sell 2/20/13 1,264,264 1,263,332 (932) Chilean Peso Buy 2/20/13 876,429 868,525 7,904 Chinese Yuan Buy 2/20/13 494,698 493,285 1,413 Czech Koruna Sell 2/20/13 770,811 751,695 (19,116) Euro Sell 2/20/13 3,522,461 3,392,906 (129,555) Japanese Yen Sell 2/20/13 2,981,161 3,085,323 104,162 Malaysian Ringgit Buy 2/20/13 857,210 876,175 (18,965) Mexican Peso Buy 2/20/13 749,143 742,758 6,385 New Taiwan Dollar Buy 2/20/13 489,388 499,598 (10,210) New Zealand Dollar Buy 2/20/13 250,738 250,214 524 New Zealand Dollar Sell 2/20/13 250,738 248,248 (2,490) Norwegian Krone Buy 2/20/13 639,670 632,177 7,493 Norwegian Krone Sell 2/20/13 639,670 622,471 (17,199) Polish Zloty Buy 2/20/13 506,784 501,103 5,681 Russian Ruble Buy 2/20/13 1,273,976 1,257,523 16,453 South Korean Won Buy 2/20/13 537,807 550,306 (12,499) Swedish Krona Buy 2/20/13 849,757 831,974 17,783 Swiss Franc Sell 2/20/13 2,458,288 2,432,029 (26,259) Turkish Lira Buy 2/20/13 1,235,396 1,215,266 20,130 State Street Bank and Trust Co. Australian Dollar Buy 2/20/13 1,076,212 1,091,167 (14,955) Brazilian Real Buy 2/20/13 1,020,099 989,834 30,265 British Pound Sell 2/20/13 2,422,079 2,504,564 82,485 Canadian Dollar Sell 2/20/13 843,745 824,171 (19,574) Chilean Peso Buy 2/20/13 997,586 997,216 370 Colombian Peso Buy 2/20/13 755,101 758,813 (3,712) Czech Koruna Sell 2/20/13 770,811 752,033 (18,778) Euro Sell 2/20/13 1,862,939 1,778,818 (84,121) Indonesian Rupiah Buy 2/20/13 247,410 243,882 3,528 Indonesian Rupiah Sell 2/20/13 247,410 246,437 (973) Japanese Yen Sell 2/20/13 3,059,027 3,151,817 92,790 Mexican Peso Buy 2/20/13 1,054,704 1,045,827 8,877 New Zealand Dollar Buy 2/20/13 253,337 252,475 862 New Zealand Dollar Sell 2/20/13 253,337 250,826 (2,511) Norwegian Krone Sell 2/20/13 5,178 9,105 3,927 Polish Zloty Buy 2/20/13 617,404 611,707 5,697 South Korean Won Buy 2/20/13 1,496,583 1,537,231 (40,648) Swedish Krona Buy 2/20/13 868,421 850,041 18,380 Swiss Franc Sell 2/20/13 3,333,988 3,310,890 (23,098) Thai Baht Buy 2/20/13 451,397 443,376 8,021 Thai Baht Sell 2/20/13 451,397 447,134 (4,263) Turkish Lira Buy 2/20/13 1,108,680 1,094,943 13,737 UBS AG Australian Dollar Buy 2/20/13 1,250,877 1,256,278 (5,401) Australian Dollar Sell 2/20/13 1,250,877 1,251,356 479 British Pound Sell 2/20/13 245,173 275,677 30,504 Canadian Dollar Buy 2/20/13 1,132,776 1,144,067 (11,291) Canadian Dollar Sell 2/20/13 1,132,776 1,139,418 6,642 Chilean Peso Buy 2/20/13 997,586 997,164 422 Czech Koruna Sell 2/20/13 770,811 751,631 (19,180) Euro Sell 2/20/13 4,147,922 4,011,246 (136,676) Japanese Yen Sell 2/20/13 3,646,201 3,783,109 136,908 Mexican Peso Buy 2/20/13 1,248,126 1,238,171 9,955 New Taiwan Dollar Buy 2/20/13 490,910 501,745 (10,835) New Zealand Dollar Buy 2/20/13 249,816 249,509 307 New Zealand Dollar Sell 2/20/13 249,816 247,373 (2,443) Norwegian Krone Buy 2/20/13 639,688 632,154 7,534 Norwegian Krone Sell 2/20/13 639,688 622,500 (17,188) Philippine Peso Buy 2/20/13 250,399 251,164 (765) Philippine Peso Sell 2/20/13 250,399 251,507 1,108 Russian Ruble Buy 2/20/13 1,021,702 1,006,747 14,955 Singapore Dollar Buy 2/20/13 858,139 869,214 (11,075) Swedish Krona Buy 2/20/13 853,122 827,094 26,028 Swiss Franc Sell 2/20/13 1,709,526 1,673,394 (36,132) Thai Baht Buy 2/20/13 509,012 508,603 409 Thai Baht Sell 2/20/13 509,012 500,874 (8,138) Turkish Lira Buy 2/20/13 208,452 204,211 4,241 WestPac Banking Corp. Australian Dollar Buy 2/20/13 2,441,242 2,457,696 (16,454) British Pound Sell 2/20/13 1,122,152 1,147,519 25,367 Canadian Dollar Sell 2/20/13 497,488 507,806 10,318 Euro Sell 2/20/13 5,469,864 5,289,103 (180,761) Japanese Yen Sell 2/20/13 2,552,953 2,656,099 103,146 Mexican Peso Buy 2/20/13 446,707 443,023 3,684 Total FUTURES CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 246 $31,206,315 Mar-13 $(389,953) Canadian Government Bond 10 yr (Long) 11 1,474,644 Mar-13 (21,550) Euro-Bund 10 yr (Long) 185 35,644,310 Mar-13 (573,348) Euro-OAT 10 yr (Short) 408 74,039,797 Mar-13 851,749 FTSE 100 Index (Short) 129 12,807,585 Mar-13 (354,138) Japanese Government Bond 10 yr (Long) 1 1,577,998 Mar-13 (1,755) Japanese Government Bond 10 yr Mini (Short) 10 1,578,544 Mar-13 1,378 NASDAQ 100 Index E-Mini (Short) 441 24,034,500 Mar-13 (526,595) S&P 500 Index E-Mini (Long) 380 28,372,700 Mar-13 546,451 S&P Mid Cap 400 Index E-Mini (Long) 316 34,481,920 Mar-13 2,595,308 U.K. Gilt 10 yr (Long) 170 31,375,681 Mar-13 (85,156) U.S. Treasury Bond 30 yr (Long) 264 37,875,750 Mar-13 (1,609,251) U.S. Treasury Note 10 yr (Short) 482 63,277,563 Mar-13 318,615 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Counterparty Contract Unrealized Fixed Right or Obligation % to receive or (pay)/ Floating rate index/ Maturity date Expiration date/ strike amount appreciation/(depreciation) Barclays Bank PLC 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 $13,382,000 $5,487 (2)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.0 12,190,000 109,344 1.5/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.5 12,190,000 (30,231) Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 21,159,000 11,214 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 13,382,000 6,691 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 26,701,000 13,083 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 26,703,000 12,550 (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 42,697,000 (229,710) Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 42,697,000 (224,159) Goldman Sachs International 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 13,382,000 4,818 (2)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.0 8,372,000 60,111 1.5/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.5 8,372,000 (55,004) (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 42,697,000 (225,867) JPMorgan Chase Bank N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 13,382,000 5,487 (2)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.0 3,492,000 23,431 1.5/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.5 3,492,000 (22,593) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 1/31/13 (premiums $1,724,521) (Unaudited) Expiration Contract Date/strike amount Value SPDR S&P rust (Call) Feb-13/$153.00 $1,411,446 $366,903 SPDR S&P rust (Put) May-13/90.00 124,563 10,881 SPDR S&P rust (Put) Apr-13/100.00 162,261 5,485 SPDR S&P rust (Put) Mar-13/100.00 122,681 1,242 SPDR S&P rust (Put) Feb-13/100.00 104,834 21 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/13 (proceeds receivable $62,393,945) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, March 1, 2043 $3,000,000 3/12/13 $3,089,531 Federal National Mortgage Association, 3s, February 1, 2043 57,000,000 2/12/13 58,870,313 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $4,811,000 (E) $162,371 3/20/23 3 month USD-LIBOR-BBA 1.75% $5,003 Barclays Bank PLC 213,819,000 (E) 242,630 3/20/15 0.45% 3 month USD-LIBOR-BBA 255,459 17,352,000 (E) 371,399 3/20/23 3 month USD-LIBOR-BBA 1.75% (196,186) 9,774,000 (E) 37,337 3/20/18 3 month USD-LIBOR-BBA 0.90% (45,547) 1,008,000 (E) (50,702) 3/20/43 2.60% 3 month USD-LIBOR-BBA 37,699 2,864,000 (E) (370) 3/20/15 3 month USD-LIBOR-BBA 0.45% (541) 17,307,000 (E) (436,101) 3/20/23 1.75% 3 month USD-LIBOR-BBA 130,013 GBP 1,086,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (211,103) Citibank, N.A. $1,121,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 16,916 3,102,000 (E) 2,513 3/20/15 0.45% 3 month USD-LIBOR-BBA 2,699 11,643,000 (E) (392,509) 3/20/23 1.75% 3 month USD-LIBOR-BBA (11,666) 16,290,000 (E) 523,634 3/20/23 3 month USD-LIBOR-BBA 1.75% (9,213) Credit Suisse International 4,381,000 (E) 1,796 3/20/15 0.45% 3 month USD-LIBOR-BBA 2,059 29,152,000 (E) (824,871) 3/20/23 1.75% 3 month USD-LIBOR-BBA 128,692 23,213,000 (E) 349,262 3/20/23 3 month USD-LIBOR-BBA 1.75% (410,036) 23,781,000 (E) (23,802) 3/20/15 3 month USD-LIBOR-BBA 0.45% (25,229) 3,467,000 (E) 94,257 3/20/43 3 month USD-LIBOR-BBA 2.60% (209,800) 47,500,000 (E) (29,485) 3/20/18 0.90% 3 month USD-LIBOR-BBA 373,315 1,414,000 (E) (83,398) 3/20/43 2.60% 3 month USD-LIBOR-BBA 40,610 Deutsche Bank AG 1,505,000 (E) (6,797) 3/20/18 0.90% 3 month USD-LIBOR-BBA 5,965 613,000 (E) 141 3/20/15 3 month USD-LIBOR-BBA 0.45% 104 864,000 (E) (69,984) 3/20/43 2.60% 3 month USD-LIBOR-BBA 5,789 14,734,000 (E) 444,360 3/20/23 3 month USD-LIBOR-BBA 1.75% (37,589) 6,800,000 (E) (178,159) 3/20/23 1.75% 3 month USD-LIBOR-BBA 44,268 Goldman Sachs International 15,457,000 (E) 288,399 3/20/23 3 month USD-LIBOR-BBA 1.75% (217,199) 9,185,000 (E) (233,423) 3/20/23 1.75% 3 month USD-LIBOR-BBA 67,019 20,241,000 (E) (7,754) 3/20/15 3 month USD-LIBOR-BBA 0.45% (8,968) 8,746,000 (E) 433,923 3/20/43 3 month USD-LIBOR-BBA 2.60% (333,101) GBP 1,086,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 74,103 JPMorgan Chase Bank N.A. $4,550,000 (E) (147,375) 3/20/23 1.75% 3 month USD-LIBOR-BBA 1,456 4,959,000 (E) 3,570 3/20/15 0.45% 3 month USD-LIBOR-BBA 3,868 6,760,000 (E) 211,621 3/20/23 3 month USD-LIBOR-BBA 1.75% (9,499) CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (19,404) Royal Bank of Scotland PLC (The) $3,000 (E) (21) 3/20/23 1.75% 3 month USD-LIBOR-BBA 77 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum appreciation $2,026,800 (E) $(18,357) 3/20/23 1.75% 3 month USD-LIBOR-BBA $47,940 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,331,091 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $17,785 777,147 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,371 baskets 930,132 — 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 6,520,781 units 9,940 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (2,557,084) units 8,656 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (2,226,773) units 5,440 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (1,399,451) Barclays Bank PLC $497,432 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (71) 8,128 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 108 1,480,489 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,656) 511,575 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,845 3,350,456 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,537) 2,299,107 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (329) 1,934,593 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 324 24,047,791 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 320,920 1,517,406 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,250 8,592,898 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,023) 634,917 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 106 838,384 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (2,524) 634,917 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 106 774,021 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,329 800,001 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,271 7,495,932 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,573) 6,368,856 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,068 2,067,753 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (6,224) 241,851 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,472 90,782 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (102) 497,768 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,565) 2,180,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (31,675) 391,109 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 66 1,572,819 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,030 5,117,571 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (47,937) 833,913 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (7,811) 3,174,587 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 532 8,482,623 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,676) 4,905,700 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (14,767) 3,163,838 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,950) 6,261,322 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,554) 5,946,456 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 79,356 5,469,159 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,357) 511,431 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (73) 1,168,170 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (290) 15,300,873 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,566 3,736,488 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 627 435,836 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (62) 1,413,902 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (203) 1,025,196 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (147) Citibank, N.A. 1,545,389 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 259 755,552 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 127 baskets 333,701 — 1/17/14 3 month USD-LIBOR-BBA minus 4.40% A basket (CGPUTS14) of common stocks (261,694) baskets 399 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 1,785,315 shares 397,719 — 9/10/13 (3 month USD-LIBOR-BBA) Vanguard Index Funds - MSCI Emerging Markets ETF 664,269 units 6,442 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (2,451,728) units 2,755 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (1,048,511) Credit Suisse International $1,269,835 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 213 113,790 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,519 289,356 — 2/11/13 (3 month USD-LIBOR-BBA minus 0.35%) iShares MSCI Emerging Markets Index 972,260 777,147 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,371 Deutsche Bank AG 1,754,799 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,878) Goldman Sachs International 657,855 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (737) 2,305,830 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,582) 1,779,005 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,992) 652,622 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,037 6,421,784 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 10,201 1,240,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 5,876 930,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,437 3,132,254 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,508) 114,415 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,527 1,677,452 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 281 633,972 594 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,285 635,494 1,291 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 6,092 1,268,856 (595) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,384 1,268,856 1,784 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 18,763 470,790 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,283 1,038,488 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13,859 1,632,360 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,561 3,510,604 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 46,849 1,586,378 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,151 2,609,399 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,206) 980,194 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,083) 1,754,799 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,878 5,615,090 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 74,934 4,078,247 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 36,378 1,513,868 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,504 507,052 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,775 604,840 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 961 1,189,115 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,889 136,263 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (153) 741,017 1,216 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 6,722 5,730,839 6,268 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 52,831 1,250,002 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,986 746,775 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,186 2,500,004 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,971 1,336,425 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,921 504,987 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (566) 4,459,686 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 59,515 240,084 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,204 3,574,433 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,241) 329,559 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (369) 505,348 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (566) 167,667 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (549) 447,052 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,406) 1,077,877 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 14,384 490,368 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (549) 980,736 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,098) 664,352 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (744) 1,526,784 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,375 935,327 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,482 1,793,128 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 23,929 1,332,341 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,780 379,191 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (425) 2,527,100 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,830) 3,044,807 (34,730) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,999 3,043,565 30,436 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,473) 1,967,138 (24,281) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 222 JPMorgan Chase Bank N.A. 1,604,311 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,410 2,350,386 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 20,965 UBS AG 86,306 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD (2,898,174) 2,573 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD (20,831) baskets 390,904 — 5/22/13 (3 month USD-LIBOR-BBA plus 0.75%) A basket (UBSEMBSK) of common stocks (260,208) shares 135,484 — 2/22/13 (3 month USD-LIBOR-BBA minus 0.20%) iShares MSCI Emerging Markets Index 387,238 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA IG Series 19 Index BBB+/P $(312,821) $62,200,000 12/20/17 100 bp $84,913 JPMorgan Chase Bank N.A. Belgium Government International Bond, 4 1/4s, 9/28/14 — (226,510) 3,042,000 3/20/17 (100 bp) (276,351) Belgium Government International Bond, 4 1/4s, 9/28/14 — (309,385) 3,044,000 12/20/16 (100 bp) (362,699) Republic of Austria, 4.65%, 1/5/18 — (367,544) 7,611,000 12/20/16 (100 bp) (564,094) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at Jan 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes ETF Exchange Traded Fund IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $838,374,864. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $974,332,977, resulting in gross unrealized appreciation and depreciation of $50,516,390 and $13,469,577, respectively, or net unrealized appreciation of $37,046,813. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $368,805, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $92,324,710 $61,281,880 $124,451,161 $27,598 $29,155,429 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $667,939,952 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $895,900 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,183,858 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $5,550,075. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,595,280 $— $— Capital goods 6,493,913 — — Communication services 6,789,971 — — Conglomerates 17,344,878 — — Consumer cyclicals 34,689,679 — — Consumer staples 29,478,678 — — Energy 19,922,600 368,805 — Financials 36,549,162 — — Health care 29,007,083 — — Technology 50,339,407 — — Transportation 4,722,252 — — Utilities and power 8,187,436 — — Total common stocks — Commodity linked notes — 28,430,890 — Corporate bonds and notes — 107,767,139 — Foreign government and agency bonds and notes — 43,823,916 — Investment companies 9,200,661 — — Mortgage-backed securities — 108,330,579 — Purchased equity options outstanding — 1,344,405 — Senior loans — 72,348,827 U.S. Government and Agency Mortgage Obligations — 153,766,030 — U.S. Treasury Obligations — 317,442 — Short-term investments 44,145,429 193,415,328 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(39,390) $— Futures contracts 751,755 — — Written equity options outstanding — (384,532) — Forward premium swap option contracts — (535,348) — TBA sale commitments — (61,959,844) — Interest rate swap contracts — (1,166,132) — Total return swap contracts — (1,960,227) — Credit default contracts — 98,029 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $397,734 $299,705 Foreign exchange contracts 2,096,246 2,135,636 Equity contracts 14,816,027 14,389,719 Interest rate contracts 6,004,773 8,381,160 Total The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 1,400,000 Purchased swap option contracts (contract amount) $172,700,000 Written equity option contracts (number of contracts) 2,000,000 Written swap option contracts (contract amount) $100,000,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $282,600,000 OTC interest rate swap contracts (notional) $709,100,000 Centrally cleared interest rate swap contracts (notional) $1,500,000 OTC total return swap contracts (notional) $601,000,000 OTC credit default swap contracts (notional) $75,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
